 1                                                        THE HONORABLE MARY JO HESTON
 2                                                        Hearing Date 1/8/19 at 9:00 am
 3                                                                                Vancouver, WA
 4   BROWN & SEELYE PLLC
 5   744 S Fawcett Ave
 6   Tacoma, WA 98402
 7   253-573-1958
 8   866-422-6196 fax
 9
10
11
12                     IN THE UNITED STATES BANKRUPTCY COURT
13                    WESTERN DISTRICT OF WASHINGTON AT TACOMA
14
15   In re                                             Case No. 18-43191-MJH
16
17   ANGELA HUTSON-CUMPSTON, aka
18   Angela Hutson, aka Angela Cumpston                 DECLARATION OF SERVICE
19
20         Debtor(s)
21   ____________________________________
22
23
24   Ellen Ann Brown, under penalty of perjury, states and declares as follows: On December 10,
25   2018 I deposited in the mails of the United States, in a properly addressed envelope stamped
26   with first-class postage and also by certified mail, a true and correct copy of the Motion to Avoid
27   Judgment Liens, Notice of Hearing, and Proposed Order to the following:
28
29   Midland Funding LLC                                  Cach LLC
30   Attn: President or CEO                               c/o Corporation Service Company
31   8875 Aero Drive Suite 200                            300 Deschutes Way SW Ste 304
32   San Diego, CA 92123                                  Tumwater, WA 98501
33
34   Midland Funding LLC                                  Cach, LLC
35   c/o Suttell & Hammer PS                              c/o President or CEO
36   PO BOX C-90006                                       4340 South Monaco St
37   Bellevue, WA 98009                                   Denver, CO 80237
38
39   Midland Funding LLC
40   c/o Corporation Service Company
41   300 Deschutes Way SW Ste 304
42   Tumwater, WA 98501
43
44
45
46   Dated December 10, 2018
47
48   /s/ Ellen Ann Brown
49   Ellen Ann Brown
50   Attorney at Law
                                                                   BROWN and SEELYE PLLC
                                                                          744 South Fawcett Ave.
                                                                           Tacoma, WA 98402
                                                                             (253)573-1958
                                                                            (253)503-4317 fax
